Citation Nr: 1544138	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  02-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE


1.  Entitlement to an increased rating in excess of 20 percent for Putti-Platt procedure for dislocation of the right shoulder (major).

2.  Entitlement to service connection for a back disability (other than cervical myositis), include as secondary to service connected disability.

3.  Entitlement to an increased rating in excess of 50 percent for major depressive disorder (MDD).

4.  Entitlement to an increased rating in excess of 10 percent for cervical myositis.

5.  Entitlement to service connection for a headache disability to include as secondary to service connected right shoulder disability.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the April 2001, July 2001, and October 2008 rating decisions of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's claim for an increased rating in excess of 20 percent for his right shoulder disability and his claim for service connection for a back disability were previously remanded by the Board in May 19, 2010.  Since this time, the Veteran has perfected claims with a February 2011 substantive appeal for an increased rating in excess of 50 percent for MDD, an increased rating in excess of 10 percent for cervical myositis, service connection for a headache disability, and entitlement to TDIU.  

REMAND

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700  (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person or in this case by Video Conference. Here, the Veteran has requested a video conference hearing for his appeals for an increased rating in excess of 50 percent for MDD, an increased rating in excess of 10 percent for cervical myositis, service connection for a headache disability to include as secondary to a right shoulder disability, and entitlement to TDIU.  The Board finds that these latter claims are too intertwined with the claims from the May 2010 Board remand to limit testimony to just these issues and that bifurcating these claims is not appropriate at this time. Should the Veteran subsequently decide that he does not want to address all his issues at the hearing, he can indicate such to the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before the Board, with appropriate notification to the Veteran and his attorney. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2015).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




